Citation Nr: 9905274	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  98-00 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.  This case came before the Board of Veterans' 
Appeals (Board) on appeal of a June 1997 rating decision of 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Sioux Falls, South Dakota.



FINDING OF FACT

The veteran's claim for service connection for bilateral 
defective hearing is not plausible.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for bilateral defective hearing.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has contended that his current bilateral 
defective hearing is the result of his exposure to acoustic 
trauma during World War II from 5-inch guns aboard his ship 
that fired thousands of rounds.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 1991).  Service incurrence 
of organic disease of the nervous system may be presumed if 
the disability is manifested to a degree of 10 percent within 
one year after the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  Service connection may be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (1998).

When a veteran has engaged in combat, VA will accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, even if there is no official record of such 
incurrence or aggravation in service; service connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(d) (1998).

The United States Court of Veterans Appeals (Court) has 
stated repeatedly that 38 U.S.C.A. § 5107(a) unequivocally 
places an initial burden on a claimant to produce evidence 
that a claim is well grounded.  See Grivois v. Brown, 6 
Vet.App. 136 (1994); Grottveit v. Brown, 5 Vet.App. 91, 92 
(1993); Tirpak v. Derwinski, 2 Vet.App. 609, 610-11 (1992).  
A well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  The Court has 
stated that the quality and quantity of evidence required to 
meet this statutory burden depends upon the issue presented 
by the claim.  Grottveit at 92-93.  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Id. 

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet.App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992).

The veteran's service medical records reveal that the 
veteran's hearing on entrance examination in January 1943 was 
15/15, bilaterally.  There are no recorded complaints of 
hearing loss in service, and the veteran's bilateral hearing 
on discharge examination in January 1946 was 40/40 for watch, 
20/20 for coin click, and 15/15 for whispered and spoken 
voice. 

VA outpatient records for April and May 1997 include a May 
1997 audiological evaluation report, which shows bilateral 
defective hearing.  A February 1998 VA audiological 
examination report also shows bilateral defective hearing.  
According to a March 1998 notation from the VA audiologist 
who examined the veteran in February 1998, the veteran's 
history of noise exposure after military service and lack of 
documentation of hearing loss until 1987, "suggest it is 
less likely that the bulk of his hearing loss is secondary to 
noise other than military noise."  The audiologist commented 
in March 1998 that there was not enough evidence of the onset 
of the veteran's hearing loss to completely rule out the 
possibility that the loss was not in some way service related 
and that it was likely that at least some of the loss was 
related to civilian noise exposure and presbycusis.

The veteran indicated in April 1998 that he had had an 
audiometric evaluation at the Hot Springs, South Dakota, VA 
Medical Center (MC) in 1987.  Information received from the 
Hot Springs VAMC in May 1998 reveals that there were no 
audiograms dated in 1987 at that facility.

According to a June 1998 statement from another VA 
audiologist, who had reviewed the veteran's claims file, it 
was unlikely that the veteran's hearing loss was caused by 
military service because his hearing was defined as normal on 
his January 1946 separation physical, the veteran claimed 
significant occupational noise exposure following his 
military career, there is no recorded complaint or clinical 
evidence of hearing loss until 1997, and there is no feasible 
way at this time to separate the effects of occupational 
noise exposure from any prior potential causes.

There is no medical evidence of bilateral defective hearing 
in service or soon after service discharge.  In fact, the 
initial post-service evidence of defective hearing is not 
until 1997, more than 50 years after service discharge.  
Moreover, while the February and March 1998 statements from a 
VA audiologist are unclear, neither is supportive of the 
veteran's claim and the other VA audiologist concluded in 
June 1998, after reviewing the veteran's claims file, that it 
was unlikely that the veteran's hearing loss was caused by 
his military service.  Moreover, the record contains no other 
medical evidence suggesting that the veteran's hearing loss 
is etiologically related to service.  

To the extent that the veteran is claiming that his hearing 
loss was caused by noise exposure during combat service, the 
Board notes that Section 1154(b) provides a basis for the 
Board to conclude that the veteran was subjected to acoustic 
trauma in service but it does not negate the need for medical 
evidence of a nexus between the service acoustic trauma and 
the veteran's current hearing loss.  See Libertine v. Brown, 
9 Vet.App. 521, 524 (1996); Caluza v. Brown, 7 Vet.App. 498, 
507 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996).  

The Board is cognizant of the veteran's opinion that he his 
bilateral defective hearing is attributable to his military 
service.  The Board notes, however, that the veteran, as a 
lay person, is not qualified to proffer medical opinions or 
diagnoses.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

Accordingly, the Board finds that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim for 
service connection for bilateral defective hearing is well 
grounded.

The Board views its foregoing discussion to be sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim for service connection for 
the claimed disability.  Robinette v. Brown, 8 Vet. App. 69 
(1995).






ORDER

Service connection for bilateral defective hearing is denied.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

